Name: COMMISSION REGULATION (EEC) No 2091/93 of 27 July 1993 fixing, for the 1993/94 marketing year, the threshold prices for rice
 Type: Regulation
 Subject Matter: prices;  plant product
 Date Published: nan

 No L 190/10 Official Journal of the European Communities 30 . 7. 93 COMMISSION REGULATION (EEC) No 2091/93 of 27 July 1993 fixing, for the 1993/94 marketing year, the threshold prices for rice THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1418/76 of 21 June 1976 on the common organization of the market in rice ('), as last amended by Regulation (EEC) No 1544/93 (2), and in particular Articles 14 (5) and 15 (4) thereof, and September of the following marketing year ; whereas, therefore, the threshold price for maize valid for the 1992/93, not affected by monthly increases, should be used to calculate the threshold price for broken rice valid for the first month of the 1993/94 marketing year ; whereas, as a result, the threshold price for broken rice applicable in September 1993 is the same as for the 1992/93 marketing year ; Whereas Commission Regulation (EEC) No 3824/92 (6), as amended by Regulation (EEC) No 1663/93 Q, esta ­ blishes the list of prices and amounts in the rice sector which are affected by the reducing coefficient of 1,013088 fixed by Commission Regulation (EEC) No 537/93 (8), as last amended by Regulation (EEC) No 1331 /93 (9), with effect from the commencement of the 1993/94 marketing year, under the arrangements for automatically disman ­ tling negative monetary graps ; whereas Article 2 or Regu ­ lation (EEC) No 3824/92 provides for the resulting reduc ­ tion in prices and amounts to be specified for each sector concerned and the value of these reduced prices and amounts to be fixed ; whereas Council Regulation (EEC) No 1 545/93 (10) fixes the paddy-rice intervention price and husked-ice target price for the 1993/94 marketing year ; Whereas the reducing coefficient should be applied to the threshold prices for rice and, for the sake of clarity, it should be incorporated directly into the calculation ; Whereas the calculations effected pursuant to these rules produce the prices indicated below ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, Whereas, under Article 14 (2) of Regulation (EEC) No 1418/76, the threshold price for husked rice calcu ­ lated for Rotterdam must be fixed in such a way that, on the Duisburg market, the selling price for imported husked rice corresponds to the target price ; whereas this aim is attained when the components referred to in the second subparagraph of paragraph 2 of the said Article are deducted from the target price ; Whereas, pursuant to Article 14 (3) of the said Regulation, the threshold prices for milled rice are calculated by adjusting the threshold price for husked rice, account being taken of the monthly increases to which it is subject, on the basis of the conversion rates, processing costs and the value of by-products and by increasing the amounts thus obtained by an amount for the protection of the industry ; Whereas the amount for the protection of the industry was fixed by Council Regulation (EEC) No 1263/78 (3) ; whereas the components used for adjusting the threshold price for milled rice were fixed by Commission Regula ­ tion No 467/67/EEC (4), as last amended by Regulation (EEC) No 2325/88 (*) ; HAS ADOPTED THIS REGULATION : Whereas, under Article 15 ( 1 ) of Regulation (EEC) No 1418/76 the threshold price for broken rice must be set between a lower limit of 130 % and an upper limit of 140 % of the threshold price for maize applicable for the said marketing year, not incorporating the monthly increases ; Article 1 The threshold prices for husked rice, round grain milled rice and long grain milled rice are hereby fixed at : Whereas the threshold price applicable to maize during June will remain valid in July, August (') OJ No L 166, 25. 6. 1976, p. 1 . (2) OJ No L 154, 25. 6. 1993, p. 5. (3) OJ No L 156, 14. 6. 1978 , p. 14. (6) OJ No L 387, 31 . 12. 1992, p . 29 . 0 OJ No L 158, 30. 6 . 1993, p . 18 . 0 OJ No L 57, 10 . 3 . 1993, p. 18 . (") OJ No L 132, 29 . 5. 1993, p . 114. H OJ No L 154, 25. 6. 1993, p . 7. (4) OJ No 204, 24. 8 . 1967, p. 1 . O OJ No L 202, 27. 7. 1988, p. 41 . 30 . 7. 93 Official Journal of the European Communities No L 190/ 11 (ECU/tonne) Month Threshold price Husked rice Round grain milled rice Long grain milled rice September 1993 523,88 697,78 766,09 October 1993 526,46 701,11 769,83 November 1993 529,04 704,44 773,57 December 1993 531,62 707,77 777,31 January 1994 534,20 711,10 781,05 February 1994 536,78 714,43 784,79 March 1994 539,36 717,76 788,53 April 1994 541,94 721,09 792,27 May 1994 544,52 724,42 796,01 June 1994 547,10 727,75 799,75 July 1994 549,68 731,08 803,49 August 1994 549,68 731,08 803,49 Article 2 The threshold price for broken rice applicable for September 1 993 is hereby fixed at ECU 281,91 per tonne. Article 3 This Regulation shall enter into force on 1 September 1993 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 July 1993 . For the Commission Rene STEICHEN Member of the Commission